Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2012 1. HIGHLIGHTS International Financial Reporting Standards (IFRS) This report is prepared in accordance with IFRS and should be read in conjunction with our consolidated financial statements for the year ended March 31, 2012, which were prepared in accordance with IFRS 1, First-time adoption of IFRS, as issued by the International Accounting Standards Board (IASB). The comparative figures for the year ended March 31, 2011 have been restated to comply with IFRS. See Note 2 of the consolidated financial statements for details on the most significant adjustments to the statements of financial position, changes in equity, net income, comprehensive income and cash flows. FINANCIAL FOURTH QUARTER OF FISCAL 2012 Higher revenue over last quarter and higher revenue over the fourth quarter of fiscal 2011 - Consolidated revenue was $506.7 million this quarter, $53.6 million or 12% higher than last quarter and $41.1 million or 9% higher than the fourth quarter of fiscal 2011. Higher net income attributable to equity holders of the Company compared to last quarter and compared to the fourth quarter of fiscal 2011 - Net income attributable to equity holders of the Company was $53.2 million (or $0.21 per share) this quarter, compared to $45.6 million (or $0.18 per share) last quarter, representing an increase of $7.6 million or 17%, and compared to $45.5 million (or $0.18 per share) in the fourth quarter of last year, representing an increase of $7.7 million or 17%; - Excluding the reversal of the restructuring provision of $1.0 million booked in the fourth quarter of fiscal 2011, net income attributable to equity holders of the Company was $44.7 million (or $0.17per share) for that quarter. Positive free cash flow [1] at $106.7 million this quarter - Net cash provided by operations was $122.1 million this quarter, compared to $70.4 million last quarter and $162.1million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $13.1 million this quarter, $17.3 last quarter, and $19.0million in the fourth quarter of last year; - Cash dividends were $8.4 million this quarter, $8.0 million last quarter and $10.1 million in the fourth quarter of last year. FISCAL 2012 Higher revenue over fiscal 2011 - Consolidated revenue was $1,821.2 million, $190.4 million or 12% higher than last year. Higher net income attributable to equity holders of the Company - Net income attributable to equity holders of the Company was $180.3 million (or $0.70 per share) compared to $160.3 million (or $0.62 per share) last year, representing a $20.0 million or 12% increase; - Excluding charges of $8.4 million ($2.7 million after tax) related to the acquisition and integration of Medical Educational Technologies, Inc. (METI), which was acquired during the year, net income attributable to equity holders of the Company would have been $183.0 million (or $0.71 per share) this year. - Excluding the reversal of the restructuring provision of $1.0 million ($0.8 million after tax) booked in fiscal 2011, net income attributable to the equity holders of the Company would have been $159.5 million (or $0.62per share). Positive free cash flow at $173.7 million - Net cash provided by operations was $233.9 million this year, compared to $226.3 million last year; - Maintenance capital expenditures and other asset expenditures were $61.2 million this year, compared to $62.7 million last year; - Cash dividends were $33.4 million this year, compared to $37.9 million last year. Capital employed 1 ending at $1,576.5 million - Capital employed increased by $259.8 million or 20% this year; - Non-cash working capital 1 increased by $64.5 million in fiscal 2012, ending at $113.4 million; - Property, plant and equipment increased by $82.7 million; - Other long-term assets increased by $184.8 million, while other long-term liabilities increased by $72.2 million; - Net debt 1 increased by $150.5 million this year, ending at $534.3 million. [1] Non-GAAP and other financial measures (see Section 3.6). Management’s Discussion and Analysis ORDERS 2 [2] - The book-to-sales ratio 2 for the quarter was 1.44x (combined civil was 1.32x, combined military was1.57x and New Core Markets was 1.0x). The ratio for the last 12 months was 1.17x (combined civil was 1.29x, combined military was 1.07x and New Core Markets was 1.0x); - Total order intake this year was $2,128.3million, up $273.8 million over last year; - Total backlog 2 was $3,724.2million at March 31, 2012, $275.2 million higher than last year. Civil segments - Training & Services/Civil obtained contracts with an expected value of $686.9 million; - Simulation & Products/Civil won $398.7 million of orders, including contracts for 37 full-flight simulators (FFSs). Military segments - Simulation Products/Military won $528.8 million of orders for new training systems and upgrades; - Training & Services/Military won contracts valued at $430.9 million. New Core Markets segment - New Core Markets won $83.0 million of orders. BUSINESS COMBINATIONS AND JOINT VENTURES - On August 24, 2011, we announced that CAE Healthcare acquired Medical Education Technologies, Inc. (METI), a worldwide leader in medical simulation technologies and educational software, for US$130 million; - We entered into four new joint venture arrangements during fiscal 2012: CAE Japan Flight Training Inc. (51% participation), Asian Aviation Centre of Excellence Sdn. Bhd. (50% participation) and CAE Simulation Training Private Limited (25% participation) in the first quarter and Philippine Academy for Aviation Training, Inc. (50% participation) in the third quarter; - In March 2012, we acquired the outstanding 80.5% of the interests in Flight Simulator Capital L.P. (Simucap) that we previously did not own. With this acquisition, CAE owns 100% of the units of Simucap. OTHER - We issued senior notes for US$150.0 million by way of a private placement to fund the METI acquisition and to replace other existing obligations which carried higher interest costs. 2 Non- GAAP and other financial measures (see Section 3.6). 2 | CAE Year-End Financial Results Management’s Discussion and Analysis 2. INTRODUCTION In this report, we , us , our , CAE and Company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: - This year and mean the fiscal year ending March31,2012; - Last year, prior year and a year ago mean the fiscal year ended March31,2011; - Dollar amounts are in Canadian dollars. This report was prepared as of May 23, 2012, and includes our management’s discussion and analysis (MD&A) for the year and the three-month period ended March31,2012 and the consolidated financial statements and notes for the year ended March31,2012. We have written it to help you understand our business, performance and financial condition for fiscal 2012. Except as otherwise indicated, all financial information has been reported in accordance with IFRS. All quarterly information disclosed in the MD&A is based on unaudited figures. For additional information, please refer to our annual consolidated financial statements for this fiscal year, which you will find in the annual report for the year ended March31,2012. The MD&A provides you with a view of CAE as seen through the eyes of management and helps you understand the company from a variety of perspectives: - Our vision; - Our strategy and value proposition; - Our operations; - Foreign exchange; - Non-GAAP and other financial measures; - Consolidated results; - Results by segment; - Consolidated cash movements and liquidity; - Consolidated financial position; - Business combinations; - Events after the reporting period; - Business risk and uncertainty; - Related party transactions; - Changes in accounting standards; - Controls and procedures; - Oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: - It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; - It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our activities, events and developments that we expect to or anticipate may occur in the future including, for example, statements about our business outlook, assessment of market conditions, strategies, future plans, future sales, pricing for our major products and capital spending. Forward-looking statements normally contain words like believe , expect , anticipate , plan, intend , continue , estimate , may , will , should and similar expressions. Such statements are not guarantees of future performance. They are based on management’s expectations and assumptions regarding historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business. Important risks that could cause such differences include, but are not limited to, the length of sales cycles, rapid product evolution, level of defence spending, condition of the civil aviation industry, competition, availability of critical inputs, foreign exchange rate occurrences and doing business in foreign countries. Additionally, differences could arise because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties affecting our business in Business risk and uncertainty in the MD&A. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. CAE Year-End Financial Results 2012 | 3 Management’s Discussion and Analysis 3. ABOUT CAE Who we are CAE is a world leader in providing simulation and modeling technologies and integrated training services primarily to the civil aviation industry and defence forces around the globe. We are globally diversified with more than 7,500 people at more than 100 sites and training locations in over 2
